DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LEWIS ASHLEY SMITH,
                              Appellant,

                                    v.

                        CHRISTINE M. SMITH,
                             Appellee.

                              No. 4D16-3442

                          [February 15, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Robert L. Pegg, Judge; L.T. Case No.
312011DR001052.

  Andrew A. Harris of Burlington & Rockenbach, P.A., West Palm Beach,
and Linda L. Weiksnar of Crary Buchanan, Stuart, for appellant.

  Craig M. Rappel of Rappel Health Law Group, PL, Vero Beach, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.